Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/28/21.
Response to Amendment
The examiner acknowledges the amendment of claims 1 and 15.
Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 200170039356 and further in view of Monroe US Patent Application 20180181359.


Regarding claim 1, Fuks et al. teaches a connected vehicle biometric identification system, comprising: a biometric reader that obtains a biometric of a person (col. 2 lines 33-513);



receives an identity of a person determined using the biometric and configures the component using the identity (col. 3 lines 1-27).
retrieves a set of permission (sets of command associated with the ID) associated with the identity including at least one condition (col. 3 lines 6-12);
upon determining that the at least one condition is satisfied, configures the component using the identity to enable operation (col. 3 lines 12-27). Fuks is silent on teaching determining that the person has a valid license to operate the vehicle. Brewer et al. in an analogous art teaches the authenticating of a person to operate a vehicle include determining that the person has a valid license to operate the vehicle and receiving information from an external data store of current insurance data (paragraph 017). Fuks in view of Brewer is silent on teaching obtaining the biometric prior to reaching the biometric reader. Monroe in an analogous art teaches using a camera to obtain the biometric of a person approaching the vehicle (paragraph 084).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks as disclosed by Brewer et al because such modification improve the authentication process by ensuring the driver of the vehicle is legally authorized to operate the vehicle and the identification of a the user using biometric prior to the user reaching the biometric reader allows the vehicle to be customized prior to the person entering the vehicle.
Regarding claim 2, Fuks et al. teaches the configuration of the component allows the person to operate the vehicle (col. 3 lines 41-51).

                  Regarding claim 3, Fuks et al. teaches configuration of the component unlocks the vehicle (col.3 lines 17-20).


.    
. 





Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 in view of Monroe US Patent Application 20180181359 and further in view of Murphy US Patent 6225890
Regarding claim 4, Fuks is silent on teaching determining that at least one condition is satisfied includes determines that a current time is within a time period specified in the at least one condition. Murphy in an analogous art teaches determining that at least one condition is satisfied includes determines that a current time is within a time period specified in the at least one condition (col. 3 lines 20-45).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer in view of Monroe as disclosed by Murphy because such modification increases the security of the vehicle by further limiting access to the vehicle by authorized person.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 in view of Monroe US Patent Application 20180181359 and further in view of Meunier US Patent Application Publication 20020186144.
Regarding claim 5, Fuks is silent on teaching determining that the person has the valid license to operate the vehicle includes receiving an indication of a current license status of the person from an 
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer in view of Monroe as disclosed by Meunier because such modification provide a central means of storing driver’s license information and increases the security and reliability of the system.
Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 in view of Monroe US Patent Application 20180181359 and further in view of White et al. US Patent Application Publication 20080228365.
Regarding claim 6, Fuks et al. is silent on teaching determining that the at least one condition is satisfied further includes determining whether that the person has an insurance policy that covers operation use of the vehicle. White in an analogous art teaches determining that the at least one condition is satisfied further includes determining whether that the person has an insurance policy that covers operation use of the vehicle (paragraph 084).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer in view of Monroe as disclosed by White et al. because such modification improve the authentication process by ensuring the driver of the vehicle properly insured for the operation of the vehicle.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 in view of Monroe US .


Regarding claim 7, Fuks is silent on teaching determining whether the person has a rental agreement relating to the vehicle. Robinson et al. in an analogous art teaches determining the permissions includes determining whether the person has a rental agreement relating to the vehicle (paragraph 018).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer in view of Monroe as disclosed by Robinson because such modification improves the security of the vehicle operation by further indicating whether the vehicle is rented.

Claims 8 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356.

Regarding claim 8, Fuks teaches s connected vehicle biometric identification system, comprising:

at least one non-transitory storage medium that stores instructions (col. 2 line 59-col. 3 line 12,col. 3 lines 13-35); and

at least one processor that executes the instructions to:

receive, from a limited gallery generated from a larger gallery, an identity for a person using a digital representation of a biometric (the larger gallery is the gallery of authorized user, and the smaller gallery is the gallery of users with is the list of users with command options for the vehicle associated to the user ID, col. 2 lines 59-col. 3 line 12);

It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Goldberg as disclosed by White et al. because such modification improve the authentication process by ensuring the driver of the vehicle properly insured for the operation of the vehicle.
Regarding claim 13, Fuks teaches the at least one processor:
receives a request for service via the vehicle; and processes the request using the identity using information that is associated with the identity (col. 2. lines 32-65,col. 3 lines 13-27);

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 and further in view of Gayl US Patent Application Publication 20160224884.

Regarding claims 9-10, Fuks is silent on teaching the at least one processor monitors facial distress during operation of the vehicle. Gayl in an analogous art teaches monitoring the facial distress during operation of the vehicle and at least one processor performs an action based on the facial distress (paragraph 015-016).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer as disclosed by Gayl because such modification improves safety in operation of the .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 and further in view of Hoynos et al. US Patent Application Publication 20150363986.
Regarding claims 11-12, Fuks is silent on teaching the at least one processor determines a sleepiness level of an operator. Hoynos in an analogous art teaches at least one processor provides an alert based on the sleepiness level and provides an alert based on sleepiness level (paragraph 057, 0137).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks in view of Brewer as disclosed by Hoynos because such modification improves safety in operation of the vehicle by monitoring the health status of the vehicle operator and providing an alert when an adverse condition is detected

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Brewer et al. US Patent Application Publication 20170039356 and further in view of Sadler et al. US Patent Application Publication 20030204290.


Regarding claim 14, Fuks is silent on teaching the at least one processor determines the person is not enrolled for biometric identification; and enrolls the person. Sadler in an analogous art teaches a processor determining the person is not enrolled for biometric identification; and enrolls the person (paragraph 037,039).
It would have been obvious to ordinary skill in the art to modify the system of Fuks in view of Brewer as disclosed by Sadler because such modification allows new users to be added to the biometric authentication system.
s 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Fuks et al. US Patent 6992562 in view of Robinson et al. US Patent Application Publication 20100106534 and further in view of Sanchez et al. US Patent 8738523.


Regarding claim 15, Fuks teaches a biometric identification system connected vehicle, comprising: a component;

at least one non-transitory storage medium that stores instructions (col. 2 line 59-col. 3 line 12,col. 3 lines 13-35); and

at least one processor that executes the instructions to:

receive an identity of a person determined using a digital representation of a biometric (col. 3 lines 1-12);
determine at least one condition related to use of the biometric identification system connected by the identity (list of commands, col. 3 lines 1-12) and when the at least one condition is satisfied (the preset are authorized), configures the component using the identity to enable use (col. 3 lines 1-51). Robinson et al. in an analogous art teaches determining the permissions includes determining whether the person has a rental agreement relating to the vehicle (paragraph 018). Fuks in view of Robinson is silent on teaching receiving, at the biometric identification system connected vehicle a risk associated with the person. Sanchez et al. in an analogous art teaches receiving, at the biometric identification system connected vehicle a risk associated with the person (col. 3 lines 55-67).
It would have been obvious to one of ordinary skill in the art to modify the system of Fuks as disclosed by Robinson in view of Sanchez because such modification improves the security of the vehicle 

Regarding claim 16, Fuks teaches the component comprises a seat of the biometric identification system connected vehicle and configuration of the component include changing a position of the seat (col. 3 lines 13-26).
Regarding claim 17, Fuks teaches the component comprises a climate control system of the biometric identification system connected vehicle and configuration of the component comprises changing a setting of the climate control system (col. 1 lines 56-65).
Regarding claim 18, Fuks teaches the component comprises an entertainment system of the biometric identification system connected vehicle and configuration of the component comprises altering a setting of the entertainment system of the biometric identification system connected vehicle (col. 1 lines 56-65, col. 3 lines 14-27).
Regarding claim 19, Fuks teaches the altering the setting of the entertainment system includes programming a set of radio stations (col. 3 lines 14-27).

Regarding claim 20, Fuks teaches the identity of the person determined using the digital representation of the biometric comprises a first identity of a first person determined using a first digital representation of a biometric and the at least one processor receives a second identity of a second person determined using a second digital representation of a second biometric and reconfigure the component using the second identity to disable use (the database has a list of authorized persons and each user has a preset for adjusting climate, seat and audio, the climate control, seat and audio is set by a first user based on his/her preset and is reconfigure by a second person’s preset when a second person biometric is

                                                                                
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683